        Case 2:20-cv-00198-ALB-JTA Document 1 Filed 03/19/20 Page 1 of 4



                        IN THE UNITED Sain Egfila COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHWAlyttSIIIN 2: 2LI

CEDRICK D. GRANDISON,                                1 ,CKETT. CLK
                                           cl::3A P. 0
                                                OiSTRICT C01.131
                                                    r.r)1'.=',ICT
       Plaintiff,                           )
                                             )
v.                                           )       Case No: 2:20-cv-198-ALB-JTA
                                            )
GENPAK LLC,                                  )
                                             )
       Defendant.                            )

                                   NOTICE OF REMOVAL

       CowsNow Defendant Genpak LLC in the above-styled lawsuit arid pursuant to 28 U.S.C.§

1332, 28 U.S.C.§ 1441 and 28 U.S.C.§ 1446, files its Notice of Removal of this cause from the

Circuit Court for Montgomery County, Alabama to the United States District Court for the Middle

District ofAlabama,Northem Division. As grounds for the removal ofthis cause,Defendant shows

unto the Court as follows:

       1.      On February 19, 2020, Plaintiff commenced this action in the Circuit Court for

Montgomery County,Alabama. A true and correct copy ofthe Summons directed to Defendant and

the Complaint, with attachments thereto, is attached as Exhibit A.

       2.      Plaintiff asserts in his Complaint that he is a citizen of Alabama and a resident of

Montgomery County, Alabama. (Exhibit A, at Complaint, party information). Plaintiff seeks

damages of$250,000.00.(Exhibit A,at Complaint, generally).

       3.      Defendant Genpak LLC first received a copy ofthe Plaintiffs Complaint when it was

purportedly served in this action by certified mail on February 26,2020. Defendant Genpak has not

yet filed its Answer or first responsive pleading to Plaintiffs Complaint.

       4.      Genpak LLC is a limited liability company organized under the laws of New York

                                                1
        Case 2:20-cv-00198-ALB-JTA Document 1 Filed 03/19/20 Page 2 of 4



and has its principal place of business in Mecklenburg County,North Carolina. Genpak is wholly

owned by Jim Pattison Ltd., a foreign company headquartered in Vancouver, British Columbia,

Canada.

       5.      Because Plaintiffis a citizen of Alabama,and Defendant is not a citizen ofAlabama,

complete diversity of citizenship exists in this matter. See 28 U.S.C.§ 1332.

       6.      Plaintiff seek damages of $250,000.00. The amount in controversy in this case,

exclusive of interest and costs, is therefore clearly in excess of $75,000.00, and removal is

warranted. See 28 U.S.C.§ 1332.

       8.      Jurisdiction in this court is proper because diversity of citizenship exists under 28

U.S.C. § 1332(a) and the matter exceeds the threshold amount in controversy.

       9.      Pursuant to 28 U.S.C.§ 1446(b),the removal ofthis cause to this Court is timely,as it

has been less than 30 days since receipt by the removing Defendant,through service or otherwise,of

a copy ofthe initial pleading setting forth Plaintiffs claim for relief.

        10.    Pursuant to 28 U.S.C.§ 1446(d),Defendant Genpak LLC shall give written notice of

this removal to the Plaintiffand also file a copy ofsaid Notice with the Clerk of the Circuit Courtfor

Montgomery County, Alabama.

        11.    As required by 28 U.S.C. § 1441, the Defendant seeks to remove this case to the

United States District Court for the Middle District of Alabama, Northern Division which is the

District Court embracing the place where the state court lawsuit has been filed.

       12.     By filing this Notice of Removal, Defendant Genpak LLC does not waive any

defenses, including but not limited to lack of personal jurisdiction and insufficiency of service of

process, or concede that Plaintiff has stated any claims upon which relief may be granted. In

addition, if any questions arise as to the propriety ofthe removal ofthis action, Defendant Genpak
       Case 2:20-cv-00198-ALB-JTA Document 1 Filed 03/19/20 Page 3 of 4



requests the opportunity to brief any disputed issues and to present oral argument in support ofits

position that this case is properly removable.

       WHEREFORE,the above premises having been considered,Defendant Genpak LLC requests

this Court make and enter proper orders to effectuate the removal of this cause from the Circuit

Court ofMontgomery County,Alabama to the United States District Courtfor the Middle District of

Alabama, Northern Division, and that no ffirther or other proceedings shall be had with respect to

this cause in the Circuit Court for Montgomery County, Alabama.

       Respectfully Submitted this the 19th day of March,2020.



                                             /s/
                                             MATTHEW R.PARTEN(PAR180)
                                             ELIZABETH B. CARTER(BRA083)
                                             Counsel for Defendant Genpak LLC

OF COUNSEL:

HILL,HILL,CARTER,FRANCO
  COLE & BLACK,P.C.
Post Office Box 116
Montgomery, AL 36101
(334)834-7600 - Telephone
(334)263-5969 - Fax
        Case 2:20-cv-00198-ALB-JTA Document 1 Filed 03/19/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this the 19th day of March,2020,I have filed the foregoing with
the Clerk ofthe Court and have served a copy ofthe foregoing by placing a copy ofsame in the U.S.
mail, properly addressed and first class postage prepaid upon the following:

Cedrick Grandison
Pro Se
2132 Council Street
Montgomery, AL 36108


                                            /s/ ri
                                                 (A
                                            Matthew R. Parten
                                            OF COUNSEL




                                               4
